Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “an air” renders the claim indefinite because “air” is not generally recognized as a singular object and therefore it is unclear what “an air” refers to. As best understood by the Examiner, “an air” refers to “air” in general.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP2017205072A) in view of Tanase (US20130000185A1).
Regarding claim 1, Kubo teaches an airflow system with temperature and humidity control adapted to provide an air to recycle therein (Figure 1, 100), comprising:
a cyclic regeneration unit (Figure 1, 100), including an air supply vent and an air return vent (Figure 3, 34 and 
a temperature control part and a humidity control part are respectively disposed between the air supply vent and the air return vent (Figure 3, 2, also see Figure 4), the temperature control part is used for maintaining temperature of the air within a temperature range and the humidity control part is used for maintaining humidity of the air within a humidity range1;
at least one air supply unit (Figure 1, 7 or 3a depending on direction), including an air supply channel (Figure 1, channel within 7 or 3a), a plurality of air outlets (Figure 1, 62), wherein the air supply channel 
at least one air return unit (Figure 1, 3a when it is acting as return), including an air return channel (Figure 1, channel through 3a) and a plurality of air return inlets (Figure 1, 4), wherein the air return unit is physically disposed below the air supply unit (Figure 1, 4 is below 7), the air return inlets receive the air exiting from the air outlet (Figure 1, during flipped operation with respect to Figure 1, air will exit 6 and enter 4), the air return channel includes an air outlet connected with the air return vent of the cyclic regeneration unit (Figures 1 and 3, when are is returned through 3a, it connects to 2 via an outlet of 3a), and the air flows into the cyclic regeneration unit from the air return channel of the air return unit (Figures 1 and 3); wherein
the air supply channel does not overlap with the air return orthographically (Figure 1, an orthographic projection can be made with 3a and 7 where the two do not overlap), and pressure of the air exiting from the air supply channel is higher than that of air flowing into the air return channel (if this was not the case, air would not flow from 7 to 3a).
 Kubo does not teach wherein the air outlet is a plurality of first and second air outlets, wherein at least one of the first and second plurality of air outlets is adjustable.
However, Tanase discloses wherein the air supply has a plurality of first and second air outlets in order to more effectively distribute air in the enclosure (Figure 3, 305 and 305’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air supply outlets of Kubo in order to more effectively and evenly distribute the supply air.
Furthermore, such a modification would result in “the air exits from the first air outlets in a first direction and exits from the second air outlets in a second direction”, see Figure 3 of Tanase, and also “At least one of the first direction and the second direction is adjustable” because the system of Kubo is reversible, therefore the direction that the air exits from the 
Regarding claim 2, Kubo as modified teaches all of the limitations of claim 1, wherein
the cyclic regeneration unit further comprises a pressurizing part to ensure pressure of the air within a certain pressure range3.
Regarding claim 3, Kubo as modified teaches all of the limitations of claim 1, wherein
the first direction is perpendicular to the main flow direction, but different from the second direction (Figure 3 of Tanase, where 305 and 305’ are in different directions and each is perpendicular to the main flow direction of the supply duct).
Regarding claim 4, Kubo as modified teaches all of the limitations of claim 1, wherein
the first direction is perpendicular to the second direction (Figure 3 of Tanase, each 305 has an equal arc length between the next, thus 90 degrees separate each 305 and 305’), but the first direction and the first direction and the second direction are different from the main flow 
Regarding claim 5, Kubo as modified teaches all of the limitations of claim 1, wherein
an angle is further configured between the second direction and the first direction (Figure 3 of Tanase, 305 and 305’ are separated by some angle), but the first direction and the first direction and the second direction are different from the main flow direction (Figure 3, Tanase, the main flow direction is out of the page).
Regarding claim 6, Kubo as modified teaches all of the limitations of claim 1, wherein
a distance exists between the air supply unit and the air return unit, and the distance is sufficient for the air to form turbulence before flowing into the air return inlets from the first air outlets and the second air outlets (Figure 1 of Kubo, the air travels from the outlet, past plants, to the inlet, therefore turbulence will be created while flowing over the plants. Furthermore, at the very least, there will be some amount of flow separation and turbulence at the edges of the outlet).
Regarding claim 7
Kubo does not mention the material of which the system components are made.
However, the Examiner takes Official Notice that it is old and well known in the art to utilize metal or polymers to construct system components because metals offer strength and polymers offer strength and economically efficient manufacturing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize metals or polymeric materials in constructing the cyclic regeneration unit, the air supply unit, and the air return unit in order to realize strong components or to realize economically efficient production of the components.
Regarding claim 9, Kubo as modified teaches all of the limitations of claim 1,
being in an enclosed space (Figure 1, all components are enclosed in some space).
Regarding claim 10, Kubo as modified teaches all of the limitations of claim 9, wherein
the enclosed space further comprises a fan area and a planting area (Figure 1, planting area is inside 1, fan area is inside 2), the fan area is mainly provided with the cyclic regeneration unit (Figure 1, 2 contains the fan, see Figure 4, 12), and the planting area is mainly provided 
Regarding claim 11, Kubo as modified teaches all of the limitations of claim 9, wherein
the enclosed space is a container (Figure 1, 1a-1b).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP2017205072A) in view of Tanase (US20130000185A1), further in view of Chambers (US5553417A).
Regarding claim 8, Kubo as modified teaches all of the limitations of claim 1.
Kubo as modified does not reference pressure gradient in the air supply channel.
However, Chambers notes that pressure drop through a channel can cause airflow to diminish from one end to the other (Col. 1, lines 18-35).
Therefore, the general conditions of the claim are known in the prior art, i.e. it is known that through channel such as that presented in Kubo, a pressure drop through the supply channel that is too great will cause an unwanted decrease in airflow. Accordingly, the pressure gradient through the air supply channel is recognized as a result effective variable, where the recognized result is that the gradient effects airflow 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SCHYLER S SANKS/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Page 4 of provided translation, “The sensor 11 is a sensor for measuring the air condition of the air sucked into the air conditioner 2. Specifically, it grasps the state to adjust the air quality conditions, such as the temperature sensor, the humidity sensor and the CO 2 concentration sensor. The air quality condition is accompanied by a change in the flow passage process of cultivation. Temperature change due to lighting or outside air, humidity change due to evaporation of the plant 5, CO 2 concentration change due to photosynthesis or respiration of the plant 5, and the like. As a cumulative result of these changes, the temperature, the humidity, and the CO 2 concentration state are measured by the sensor 11 in order to calculate the adjustment amount in the air conditioner 2 immediately after the final stage in the last stage of the recovered air. Information on the temperature, humidity, and CO 2 concentration measured by the sensor 11 is sent to the control unit 91 of the air conditioner 2. The control unit 91 of the air conditioner 2 adjusts the air condition including the temperature, the humidity, and the CO 2 concentration based on the information. Specifically, the air conditioner 2 includes a cooling blower 12 as an example of a temperature regulator (to be described later), a humidifier 16 as an example of a humidity adjuster, a humidifier 16 as an example of a CO 2 concentration adjuster And an example of the CO 2 adder 14 are appropriately driven and controlled by the control unit 91 to adjust the air condition.”
        2 See page 3 of the translation, “For example, the plurality of recovery holes 6 may be arranged at positions that do not overlap the cultivation holes 90 on the circumference centered on the cultivation hole 90 in plan view.”
        3 See page 4 of the translation, “As described above, the pressure of the air conditioning airflow to be sent into the housing 1 is slightly raised to set the inside of the housing 1 to a substantially positive pressure”.